—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered August 15, 1996, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Ferdinand, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police officer’s testimony at the suppression hearing was not incredible as a matter of law. The findings and credibility determinations of the hearing court, which are entitled to great deference on appeal, are supported by the record and should not be disturbed (see, People v Gordon, 242 AD2d 640; People v Garafolo, 44 AD2d 86, 88). O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.